DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
All of the previously made objections and rejections have been withdrawn in view of Applicant’s arguments and amendments to the claims in the Amendment and Request for Reconsideration filed December 20, 2021.

Allowable Subject Matter
The following claims are allowed: 1-18.
The closest prior art is Takahashi1 (US Patent App. Pub. No. 2014/0148359) and Wu2 
(WO 2017/028758 A1).
	Independent claim 1 is directed to a nucleic acid reaction tool, comprising, in part, a support and a covering body, wherein the support contacts the covering body to form a reaction space, wherein the covering body comprises a groove with primer fixing regions on the surface, and wherein the primer fixing regions is located at a corner where the end of one or both side surfaces connect to the rear surface. Independent claim 12 is directed to a method of detecting or quantifying nucleic acids using the reaction tool of claim 1.


Conclusion
Claims 1-18 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLYN GREENE whose telephone number is (571)272-3240. The examiner can normally be reached M-Th 7:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for 





/C.L.G./Examiner, Art Unit 1637                                                                                                                                                                                                        
/SAMUEL C WOOLWINE/Primary Examiner, Art Unit 1637                                                                                                                                                                                                        


    
        
            
        
            
        
            
    

    
        1 Takahashi was cited in the PTO-892 Notice of References Cited mailed August 4, 2020.
        2 Wu was cited in the PTO-892 Notice of References Cited mailed August 4, 2020.